DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noritake (US Pub. No. 2011/0318884).
Regarding claim 1, in FIGs. 1(a)-2(c), Noritake discloses a power semiconductor device, comprising: a semiconductor element (11, paragraph [0048); a first terminal (17, paragraph [0050]) and an adjacent second terminal (at least 12 portion of the electrical connection between 16 and semiconductor element 11, paragraph [0054]) that transmit current to the semiconductor element; a first base (13, paragraph [0050]) and a second base (14, paragraph 
Regarding claim 2, in FIGs. 1(a)-2(c), Noritake discloses that the first base (13) is provided with a first flow path (see 22d, FIG. 1(b)) forming portion that overlaps with the second intermediate portion and flows a coolant in a thickness direction of the sealing material when viewed from an arrangement direction of the first base and the second base (see FIGs. 1(a)-1(b)).
Regarding claim 3, in FIGs. 1(a)-2(c), Noritake discloses a protrusion (portion of 16 that is exposed from 21) that is connected to the second intermediate portion and protrudes from the sealing material, wherein the second intermediate portion is bent at an angle different from that of the protrusion between the semiconductor element and the protrusion.
Response to Arguments
Applicant's arguments filed 12/21/2021 (“Reply”) have been fully considered but they are not persuasive.
Applicant contends that “Noritake’s terminal 17 is opposite (not adjacent) to portion 12 of the electrical connection between and semiconductor element 11.” See page 5 of the Reply.
This argument is not persuasive. As shown in FIG. 2(c), terminal 17 is next to (and therefore adjacent) to portion 12 of the electrical connection between 16 and semiconductor element 11.
Applicant contends:
[E]ven though Noritake’s adjacent second terminal has a bend that increases in a direction, the intermediate portions of Noritake’s first and adjacent second terminal have intermediate portions with identical bends. Thus, the distance between any portion of Noritake’s first intermediate portion and the corresponding point on Noritake’s second intermediate portion does not increase in any direction. Rather, the distance remains the same in all directions. (See page 6 of the Reply)
This argument is not persuasive. Noritake discloses a second intermediate portion (e.g. the bent/angled portion of 16 in contact with 14) formed in such a way that a distance from a first intermediate portion of the first terminal increases along a direction (horizontal) away from the semiconductor element (the bent/angled portion of 16 gets farther away from 17 as the horizontal distance from 11 increases).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896